DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 30, 2022, the applicants have canceled claims 2 and 5 and furthermore, have amended claims 1, 7 and 8.
3. Claims 1, 3-4 and 6-19 are pending in the application. Claims 10-19 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed Aug. 30, 2022 have been fully considered but they are not persuasive regarding written description and all three obviousness rejections. The applicants have amended claims to overcome indefiniteness rejection. Regarding written description rejection, the applicants argue on page 6 that the instant claims are not directed to make an MOF using every known metal and linker in the art. The examiner does not agree with this argument. The examiner’s position is that the instant claims are directed to prepare every known MOF in the art using every known metal and every known linker in the art and therefore, the instant specification lacks written description. As stated clearly in the last office action, the only written description is for preparing MOF 274 using specific linker and metal as disclosed in example 3. The applicants also argue that the scope of the invention is substituting one solvent with another solvent for preparing MOF and therefore, will be applicable in general for preparing every known MOF using every known metal and linker in the art. The examiner does not agree with this argument. The applicants need to show preparing at least 4-5 MOF using different metals and linkers to generalize this technology.
                                           Regarding all three obviousness rejections, the examiner does not agree with the applicant’s arguments that it would not have been obvious to one skilled in the art to arrive at the instant invention. As stated clearly in the last office action, the second solvent, metal and the linker are exactly same and therefore it would have been obvious to one skilled in the art to arrive at the instant invention with reasonable expectation of success. The applicants have not provided any unexpected results of superior activity of their second solvent as compared to the solvents used by all three references used in the obviousness rejections.

Conclusion
5. Rejection of claims 1, 3-4 and 6-9 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. Rejections of claims 1, 3-4, 6, 7 and 9 under 35 U.S.C. 103(a) over Mcdonald, Weston and Abney are maintained for the reasons of record.

                            NEW       GROUNDS    OF    REJECTION
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for the term - - - substituted solvent system - - - -.

10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "dimethylformamide" in claim 6.  There is insufficient antecedent basis for this limitation in the claim.
13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625